Please See Attached PDF Version CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that TITAN GOLD CORP., did on September 16, 2009, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary ofState of the State ofNevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on September 16, 2009. /s/ ROSS MILLER Secretary ofState Certified By: A Frieser Certificate Number: C20090916-0395 You may verify this certificate online at http://wvvvv.nvsos.gov/ 1 STATE OF NEVADA ROSSMILLERSCOTT W ANDERSON Secretmy ofStateDeputy Secretary for Commercial Recordings OFFICE OF THE SECRETARY OF STATE Certified Copy September 16, 2009 Job Number:C20090916-0395 Reference Nnmber: Expedite: Through Date: The undersigned filing officer hereby certifies that the attached copies are true and exact copies of all requested statements and related subsequent documentation filed with the Secretary of State's Office, Commercial Recordings Division listed on the attached report. Document Number(s) Description Number of Pages 20090682668-07 Articles of Incorporation 8 Pages/1 Copies Respectfully, /s/ ROSS MILLER Secretary of State Certified By: A Frieser Certificate Number: C20090916-0395 You may verify this certificate online at http://www.nvsos.gov/ Commercial Recording Division 202 N.
